NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

MONDIS TECHNOLOGY LTD.,
Plaintiff-Appellee, `

V.

HON HAI PRECISION INDUSTRY CO., LTD.,
ALSO KNOWN AS FOXCONN INNOLUX DISPLAY
CORP., LITE-ON TECHNOLOGY CORP., LITE-ON

TRADING USA, INC., TPV TECHNOLOGY, LTD.,
INNOLUX CORP., AND CHIMEI INNOLUX
CORPORATION, FORMERLY KNOWN AS

INNOLUX DISPLAY CORPORATION,
Defendants,

AND

TPV INTERNATIONAL (USA), INC., _
TPV ELECTRONICS (FUJIAN) CO. LTD.,
ENVISION PERIPHERALS INC.,

TOP VICTORY ELECTRONICS (FUJIAN) CO. LTD.,
AND TOP VICTORY ELECTRONICS (TAIWAN) CO.
LTD.,

Defendants-Appellants.

2012-1208

MONDlS TECH V. HON HAI PRECISION 2

Appeal from the United States District Court for the
Eastern District of Texas in consolidated case nos. 07-CV-
0565 and 08-CV-0478, Judge Rodney Gilstrap.

ON MOTION

ORDER

TPV International (USA), Inc. et al. (TPV) submit a
motion to enjoin an arbitration and to expedite briefing
and argument. The parties did not self-expedite briefing
Upon review of the motion and the briefs, the court di-
rects TPV to show cause why this appeal should not be
dismissed for lack of jurisdiction.

TPV appeal an order of the district court that denied
their motion to enjoin an arbitration. TPV argues in its
brief that this is appealable pursuant to 28 U.S.C. §
1295(a)(1) (appeal of a final decision in a patent case) and
Solis v. Current Deu. Corp., 557 F.3d 772 (7th Cir. 2()09)
(appeal may be taken from post-judgment order address-
ing all issues raised). Solis did not involve an appeal of
an order denying a motion to enjoin arbitration. The
court notes that the Federal Arbitration Act, 9 U.S.C. §
(b)(4), prohibits appeals "taken from an interlocutory
order . . . refusing to enjoin an arbitration that is subject
to this title." See also Hardie v. United States, 367 F.3d
1288 (Fed. Cir. 2004) (dismissing appeal from order
denying, inter alia, motion to enjoin arbitration).

Upon consideration thereof,
IT Is ORDERED THAT:

(1) TPV is directed to show cause, within 14 days of
the date of filing of this order, why this appeal should not
be dismissed for lack of jurisdiction. Mondis Technology
Ltd. may also respond by that date.

3 MONDIS TECH V. HON HAI PRECISION

(2) The motion to stay is held in abeyance. The mo-
tion to expedite is denied.

FoR THE CoURT

AUB  4  /s/ J an Horbaly
Date l J an Horbaly
Clerk
cc: Jonathan D. Hacker, Esq.
Martin J. Black, Esq.
s8
u.s. mun¥!»%§?»ats ma
'I'HE FEDERAL C|RCU|T
AUG 24 2012

JAN HORBALY
CI.EBK